Title: Abigail Adams to Elizabeth Smith Shaw, March 1778
From: Adams, Abigail
To: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw


     
      
       Braintree, March 1778
       
      
     
     I was meditating a Letter to my dear Sister when her agreable favour reachd my Hands. Tho my own felicity is over cast, I can rejoice in that of my Friends and tis with pleasure I hear of your Health and happiness which are very dear to me.
     The Scene which I have had to pass through, and in which you so kindly sympathize has put to the full proof all my fortitude and patriotism, and required the aid and assistance of a still nobler motive to bear up and support the pained anxious mind.
     
      “Religion noble comfort brings
      Disarms our Greifs or blunts their Stings.”
     
     
     Known only to my own Heart, is the Sacrifice I have made, and the conflict it has cost me. Call’d by the unanimous voice of his Country to an Embassy important to America and attended with much greater difficulties than tis prudence to represent—willing to resign all his domestick felicity and to devote fame, fortune and life to the Service of his Country, he bid defiance to ease, affluence and the allurements of ambition on the one hand and pushd forward against the threats of Calamity on the other. Satisfied as I was that his integrity and abilities were calculated to do essential Service at this critical season, I was determined to resign my own personal felicity and happiness and at all Events to bring my mind to acquiese in the cruel Seperation from the dearest conexion on Earth—a connexion formed early in life, matured by age and strengthend by the virtues of a Heart all my own, a Seperation for an unlimitted time, if it should please Heaven to preserve his life—seldom like to hear from him, unable to afford him any assistance in case of sickness, exposed to the Dangers of the Sea, to the open assaults of Enemies, and O Good Heaven, perhaps to the dark assassin and secret Murderer.
     In this conflict my Heart has sufferd a distress which words cannot discribe and which nothing could alleviate but a confidence in that Being without whose notice not a sparrow falls to the ground.
     The infamous attack upon the life of a Man so respectable as Dr. Franklin is a convincing proof that no regard is paid even to venerable age dignified by virtue, and distinguished by abilities which do honour to humane Nature.
     
      For Nought avails the virtues of the Heart
      Nor tow’ring Genious claims its due reward
      From Britains Fury as from Deaths keen dart
      No Worth can save us and no fame can guard.
     
     Tis with a double edg I feel the weapon that pirced the Bosome of a Franklin. Nor can I refrain from imprecating the just vengance of Heaven upon the base and diabolical Counsels of a Nation who have not only deprived individuals of happiness, but by their cruelty, Rage and rapine laid waste oppulent cities, populus Towns, fruitfull villigaes and pleasent Feilds, but reduced to misiry and famine the widow, the Fatherless and the orphan. No former atchivements of Glory, illusterious deeds nor high renown can wipe out the indelliable stains dyed with Rivers of American Blood, and shed by the hands which ought only to have been lifted for her protection.
     But I quit the subject and return to my own private affairs. I am endeavouring to put the Farm I am in possession of out of my Hands which will releive me from a load of care, and be more Beneficial to my Interest I believe than to struggle along as I have done from year to year. If I effect this I hope to be more at leisure to visit my Friends. One of the first visits will be to Haverhill.
     Our Worthy parent was well this day and in good Spirits. The Roads have been so bad that I have not been to Weymouth since I saw you. I have but a few enducements to encounter difficulties to visit a place which has but one link left of a chain which once bound me to it.
     Remember me in affectionate Terms to Mr. Shaw, who I dare say from the sympathetick Soul he possesses has participated in my anxiety—and to my Little Neice who I compasionate that she has not a Father whom she can Honour. I thank my Sister for her Remembrance of a Nephew who I hope will never disgrace his parents or bring shame upon his relations. He mantaind a manly firmness at parting tho his Sister and Brothers burst into Tears. I need not add that the Mothers Heart is dissolved at the recollection, yet what ever it pleases Heaven to allot me the knowledg of your happiness will always give joy to Your Sister,
     
      A A
     
    